Opinion issued November 9, 2006                                                    
  











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00945-CR
____________

JARVIS JARRELL DUGAS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 209th District Court
Harris County, Texas
Trial Court Cause No. 971007



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
Jarvis Jarrell Dugas, and signed a final judgment in this case on August 9, 2006.
Appellant  did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was September 8, 2006, 30 days after sentencing.  See Tex. R. App.
P. 26.2(a)(1).   
               Appellant filed a notice of appeal on October 9, 2006, 31 days after the
deadline.  The notice of appeal was deposited in the mail on October 6, 2006,
according to the postmark on the copy of the envelope included in the clerk’s record. 
Because the notice of appeal was mailed after the filing deadline, it did not comply
with Rule 9.2 of the Texas Rules of Appellate Procedure, the “mailbox rule.”  See
Tex. R. App. P. 9.2(b) 
               An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Douglas
v. State, 987 S.W.2d 605, 605-06 (Tex. App.—Houston [1st Dist.] 1999, no pet.).
               We therefore dismiss the appeal for lack of jurisdiction.
                All pending motions are denied as moot.
               It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).